 Case 19-21619       Doc 15    Filed 09/27/19      Entered 09/27/19 09:28:46     Page 1 of 3




                    UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF CONNECTICUT
__________________________________________
                                           :
In Re:                                     : Chapter 11
                                           :
       JOHN ALAN SAKON                     : Case No. 19-21619-JJT
                                           :
                                           :
                  Debtor.                  :
                                           :

                       NOTICE OF APPEARANCE AND REQUEST
                         FOR ALL NOTICES AND PLEADINGS

        Please enter my appearance as attorney for Town of Glastonbury, a creditor and/or

party-in interest in the above-captioned matter.

        Pursuant to Bankruptcy Rules 2002(g), 2015(c), and 3017(a), the undersigned requests

that he receive copies of all notices, reports, motions, briefs, memoranda, pleadings, proposed

plan, disclosure statements, proposed orders, and any other documents filed in the above-

referenced matter. All such documents should be served upon the following:

                      Eric S. Goldstein, Esq.
                      Shipman & Goodwin LLP
                      One Constitution Plaza
                      Hartford, CT 06103-1919
                      Telephone: (860) 251-5000
                      Facsimile: (860) 251-5218
                      egoldstein@goodwin.com
                      bankruptcy@goodwin.com
                      bankruptcyparalegal@goodwin.com

        PLEASE TAKE FURTHER NOTICE that the foregoing demand includes notices of

applications, motions, petitions, and pleadings, whether formal or informal, whether written or




8024786v1
 Case 19-21619      Doc 15     Filed 09/27/19       Entered 09/27/19 09:28:46     Page 2 of 3



oral, and whether transmitted or conveyed by hand delivery, telephone, telephone, telex,

telecopy, facsimile or otherwise, which affects the Debtor or the property of the Debtor.

        Dated at Hartford, Connecticut, this 27th day of September 2019.


                                            By: /s/ Eric S. Goldstein
                                               Eric S. Goldstein
                                               Shipman & Goodwin LLP
                                               One Constitution Plaza
                                               Hartford, CT 06103-1919
                                               (860) 251-5000

                                            Counsel for Town of Glastonbury




                                                2
8024786v1
Case 19-21619      Doc 15     Filed 09/27/19     Entered 09/27/19 09:28:46         Page 3 of 3




                               CERTIFICATE OF SERVICE

                I hereby certify that on September 27, 2019, a copy of foregoing Notice of

 Appearance was filed electronically and served by mail on anyone unable to accept

 electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of

 the Court's electronic filing system or by First Class mail to anyone unable to accept

 electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

 filing through the Court’s CM/ECF System.



                                                       /s/ Eric S. Goldstein
                                                       Eric S. Goldstein




 8024786v1
